PER CURIAM
Defendant was charged with one count of possession of a controlled substance (Schedule II). Former ORS 475.992 (2003), renumbered as ORS 475.840 (2005). He moved to suppress certain evidence seized during a traffic stop, but the trial court denied the motion. He then advised the court that he waived the right to a jury trial, and the case was tried to the court on stipulated facts. The trial court found defendant guilty and imposed sentence. Defendant now appeals, arguing that the trial court erred in trying him without a valid written waiver of his right to a jury trial. The state agrees that the trial court erred. We agree and accept the state’s concession. Although a defendant may waive the right to a jury trial, the waiver is ineffective unless it is in writing. State v. McMilian, 191 Or App 62, 69, 80 P3d 538 (2003), rev den, 337 Or 248 (2004). The lack of a written jury waiver is reviewable even in the absence of an objection. State v. Huntley, 112 Or App 22, 24, 827 P2d 918 (1992).
Reversed and remanded for new trial.